Citation Nr: 1451900	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  10-43 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.  His service awards include the Vietnam Campaign Medal with 60 Device and the Vietnam Service Medal with 1 Bronze Star.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal was processed using the Virtual Benefits Management System (VBMS).  Accordingly, any future consideration of the case should take into consideration the existence of this electronic record.  

In March 2014, the Board remanded this claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain compliance with a Board remand and to obtain an adequate examination opinion.  Pursuant to the March 2014 Board remand instructions, the Veteran was afforded a VA examination in October 2014.  Following the clinical evaluation and review of the claims file and service treatment records, the examiner provided an opinion in a separate October 2014 report.  The examiner stated that an opinion regarding a connection between the Veteran's hearing loss and noise exposure during service cannot be rendered without resorting to mere speculation on the basis that it cannot be determined if a change in hearing occurred during service without audiometric data at separation.  He also noted there is a potential for effects of aging on the Veteran's hearing sensitivity as the Veteran is 69 years old.

The October 2014 VA opinion did not address, as specifically requested in the March 2014 Board remand instructions, whether it is at least as likely as not that the current right ear hearing loss disability is due to the Veteran's active military service, nor indicated whether the type of hearing loss found is consistent with acoustic trauma or is more likely related to infection, disease, advancing age or other non-service related cause.  Rather the opinion focused on whether there was a change in the Veteran's hearing during military service. 

Therefore, the Board finds that the October 2014 VA medical opinion is inadequate to properly adjudicate this claim on appeal.  An additional VA medical opinion is necessary to ensure there is a complete record upon which to decide this claim on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App 120 (2007).  

Accordingly, the case is REMANDED for the following actions:

1.  Furnish the Veteran's entire claims file to the physician who conducted the October 2014 VA examination and provided the October 2014 medical opinion (or a suitable substitute if that physician is unavailable).  All efforts made should be documented and incorporated with the record.  The relevant documents in the record, including a copy of this remand, should be made available to the physician for review.  

Based upon a review of the record, the examiner must provide the following opinions:

a)  Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's current right ear hearing loss is due to (related or had its onset during) his active military service?

b)  Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's current right ear hearing loss is consistent with acoustic trauma or more likely related to infection, disease, advancing age or other non-service related cause?

The examiner must presume in-service noise exposure and the truth of the Veteran's statements regarding the onset of his right ear hearing loss.

A clear explanation for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  After completing the above action, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph.

3.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



